Name: Commission Regulation (EC) No 1898/97 of 29 September 1997 laying down rules of application in the pigmeat sector for the arrangements covered by Council Regulation (EC) No 3066/95 and repealing Regulations (EEC) No 2698/93 and (EC) No 1590/94
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  animal product
 Date Published: nan

 Avis juridique important|31997R1898Commission Regulation (EC) No 1898/97 of 29 September 1997 laying down rules of application in the pigmeat sector for the arrangements covered by Council Regulation (EC) No 3066/95 and repealing Regulations (EEC) No 2698/93 and (EC) No 1590/94 Official Journal L 267 , 30/09/1997 P. 0058 - 0066COMMISSION REGULATION (EC) No 1898/97 of 29 September 1997 laying down rules of application in the pigmeat sector for the arrangements covered by Council Regulation (EC) No 3066/95 and repealing Regulations (EEC) No 2698/93 and (EC) No 1590/94THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations (1), as last amended by Regulation (EC) No 1595/97 (2), and in particular Article 8 thereof,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (3), as last amended by Regulation (EC) No 3290/94 (4), and in particular Article 22 thereof,Whereas Regulation (EC) No 3066/95 adjusts as an autonomous and transitional measure the agricultural concessions in the Europe Agreements concluded between the European Communities and their Member States of the one part and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and Romania respectively of the other part, for the period 1 January 1996 to entry into force of the Additional Protocols; whereas these adjustments were extended by Council Regulation (EC) No 2490/96 (5) to 31 December 1997; whereas owing to procedural delays the Additional Protocols to the Europe Agreements, negotiation of which are concluded, cannot enter into force on 1 July 1997; whereas Regulation (EC) No 3066/95 has therefore been amended by Regulation (EC) No 1595/97 in order to allow early implementation in the agricultural sector of the negotiation results;Whereas, while bearing in mind the provisions of the Interim Agreements intended to guarantee product origin, the arrangements should be operated using import licences; whereas rules on the presentation of licence applications and to the entries to be made on applications and licences are required that differ from those in Article 8 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (6), as last amended by Regulation (EC) No 1404/97 (7); whereas licences should be issued following a reflection period and possibly with a common percentage acceptance applied;Whereas for the purposes of smooth operation of the arrangements security of ECU 30 per 100 kilograms should be required against import licences; whereas given the risk of speculative misuse of the arrangements where pigmeat is concerned importer access to these products should be precisely regulated;Whereas import licences for certain product categories in the pigmeat sector have already been assigned for the period 1 July to 30 September 1997 in line with Commission Regulation (EC) No 1461/97 of 25 July 1997 determining the extent to which applications lodged in July 1997 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic can be accepted (8) and with Commission Regulation (EC) No 1462/97 of 25 July 1997 determining the extent to which applications lodged in July 1997 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with Bulgaria and Romania can be accepted (9); whereas the quantities available for the period 1 October to 31 December 1997 should be set by reference to the quantities agreed and quotas set for the period 1 July to 31 December 1997;Whereas Commission Regulation (EEC) No 2698/93 (10), as last amended by Regulation (EC) No 691/97 (11), lays down detailed rules for application in the pigmeat sector of the arrangements provided for in the Interim Agreements between the European Economic Community and Poland, Hungary, and the former Czech and Slovak Federative Republic; whereas since it is replaced by this Regulation it should be repealed;Whereas Commission Regulation (EC) No 1590/94 (12), as last amended by Regulation (EC) No 691/97, lays down detailed rules for application in the pigmeat sector of the arrangements provided for in the Interim Agreements between the Community and Bulgaria and Romania; whereas since it is replaced by this Regulation it should be repealed;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1 All imports into the Community under the arrangements laid down in Regulation (EC) No 3066/95 of products covered by group Nos 1, 2, 3, 4, H1, H2, 5, 6, 7, 8, 9, 10/11, 12/13, 14, 15, 16 and 17 provided for in Annex I to this Regulation shall be subject to presentation of an import licence.The quantities covered by these arrangements and the reduction in the Common Customs Tariff duty are listed by group in Annex I.Article 2 The quantities referred to in Article 1 are, for each period specified in Annex I, allocated as follows:- 1 July to 30 September: 25 %,- 1 October to 31 December: 25 %,- 1 January to 31 March: 25 %,- 1 April to 30 June: 25 %.Article 3 The following provisions shall apply to the import licences referred to in Article 1:1. Applicants must be natural or legal persons who at the time of application can satisfy the competent authority of their Member State that they have been engaging in trade in pigmeat for at least 12 months. Retailers and restaurateurs selling products to the final consumer are excluded.2. Licence applications may cover only one of the groups indicated in Annex I. They may cover products of differing CN codes originating in only one of the countries to which this Regulation relates. In such cases all the CN codes and product descriptions must be entered in boxes 16 and 15 respectively. The application must be for a minimum of one tonne and a maximum of 25 % of the quantity available for the group concerned during the quarter in question as specified in Article 2.3. Box 8 of the licence application and the licence shall show the country of origin; the licence shall impose an obligation to import from that country.4. Box 20 of the licence application and the licence shall carry one of the following entries:- Reglamento (CE) n ° 1898/97- Forordning (EF) nr. 1898/97- Verordnung (EG) Nr. 1898/97- Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 1898/97- Regulation (EC) No 1898/97- RÃ ¨glement (CE) n ° 1898/97- Regolamento (CE) n. 1898/97- Verordening (EG) nr. 1898/97- Regulamento (CE) n º 1898/97- Asetus (EY) N:o 1898/97- FÃ ¶rordning (EG) nr 1898/97.5. Box 24 of the licence shall carry one of the following entries:- ReducciÃ ³n del derecho de aduana en virtud del Reglamento (CE) n ° 1898/97- NedsÃ ¦ttelse af importafgiften jf. forordning (EF) nr. 1898/97- ErmÃ ¤Ã igung des Zollsatzes nach dem GZT gemÃ ¤Ã  Verordnung (EG) Nr. 1898/97- Ã Ã ¥Ã Ã ¹Ã ³Ã § Ã ´Ã ¯Ã µ Ã ¤Ã ¡Ã ³Ã ¬Ã ¯Ã ½ Ã ¼Ã °Ã ¹Ã ² Ã °Ã ±Ã ¯Ã ¢Ã «Ã Ã °Ã ¥Ã ´Ã ¡Ã © Ã ³Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼ (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 1898/97- Customs duty reduction as provided for in Regulation (EC) No 1898/97- RÃ ©duction du droit de douane comme prÃ ©vu au rÃ ¨glement (CE) n ° 1898/97- Riduzione del dazio doganale a norma del regolamento (CE) n. 1898/97- Douanerecht verlaagd overeenkomstig Verordening (EG) nr. 1898/97- ReduÃ §Ã £o do direito aduaneiro conforme previsto no Regulamento (CE) n º 1898/97- Tullialennus, josta on sÃ ¤Ã ¤detty asetuksessa (EY) N:o 1898/97- NedsÃ ¤ttning av tullavgiften enligt fÃ ¶rordning (EG) nr 1898/97.Article 4 1. Licence applications may be lodged only in the first 10 days of each period specified in Article 2.2. Applications shall be invalid if the applicant does not declare in writing that he has not lodged and will not lodge, for the period in question, other applications for products of the same group in the Member State of lodgement or another Member State. If an applicant lodges more than one application for products of one group none of the applications shall be valid.3. Member States shall notify to the Commission, on the fifth working day following the end of the period for lodging applications, those lodged for each of the products of the groups in question. The applicants and quantities for each group shall be listed. All notifications, including 'nil` ones, shall be made by telex or fax on the stipulated working day. The form reproduced as Annex II shall be used for 'nil` notifications and those reproduced as Annexes II and III if applications have been made.4. The Commission shall decide with all speed to what the applications referred to in Article 3 can be met.If the total amount applied for is more than that available the quantities granted shall be scaled down by a common percentage.If it is less than the amount available the Commission shall determine the quantity to be added to that available for the next period.5. Licences shall be issued as soon as possible after the Commission's decision.6. Licences shall be valid throughout the Community.Article 5 For the purposes of Article 21 (2) of Regulation (EEC) No 3719/88 import licences shall be valid for 150 days from their actual date of issue.Licences shall not be transferable.Article 6 Security of ECU 30 per 100 kg shall be lodged against applications for import licences for any product indicated in Article 1.Article 7 The provisions of Regulation (EEC) No 3719/88 shall be applicable except as otherwise provided by this Regulation.However, Article 8 (4) of that Regulation notwithstanding, quantities imported pursuant to this Regulation may not exceed that indicated in boxes 17 and 18 of the import licence. To that end '0` shall be entered in box 19 of the licence.Article 8 The products shall be placed in free circulation on presentation fo an EUR.1 certificate issued by the exporting country in accordance with Protocol 4 to the Europe Agreements concluded with the said countries, or, of a declaration by the exporter in accordance with the provisions of the said Protocol.Article 9 The Member States shall cooperate closely with the Commission to ensure compliance with this Regulation.Article 10 The quantities available for applications in the period 1 to 10 October 1997 are given in Annex IV hereto.Article 11 Regulations (EEC) No 2698/93 and (EC) No 1590/94 are hereby repealed.Article 12 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 September 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 328, 30. 12. 1995, p. 31.(2) OJ L 216, 8. 8. 1997, p. 1.(3) OJ L 282, 1. 11. 1975, p. 1.(4) OJ L 349, 31. 12. 1994, p. 105.(5) OJ L 338, 28. 12. 1996, p. 13.(6) OJ L 331, 2. 12. 1988, p. 1.(7) OJ L 194, 23. 7. 1997, p. 5.(8) OJ L 199, 26. 7. 1997, p. 22.(9) OJ L 199, 26. 7. 1997, p. 24.(10) OJ L 245, 1. 10. 1993, p. 80.(11) OJ L 102, 19. 4. 1997, p. 12.(12) OJ L 167, 1. 7. 1994, p. 16.ANNEX I >TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>(1) Excluding tenderloin presented alone.ANNEX II >START OF GRAPHIC>>END OF GRAPHIC>ANNEX III >START OF GRAPHIC>>END OF GRAPHIC>ANNEX IV >TABLE>